Citation Nr: 0525419	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
second- and third-degree burn scars of the face and neck, now 
rated 50 percent disabling.   

2.  Entitlement to an increased rating for residuals of 
second- and third-degree burn scars of the left upper 
extremity, with contracture and loss of extension of the left 
elbow, now rated 40 percent disabling.   

3.  Entitlement to an increased rating for residuals of 
second-degree burn scars of the right upper extremity, now 
rated 10 percent disabling.   

4.  Entitlement to an increased rating for residuals of 
second-degree burn scars of the back and posterior trunk, now 
rated 10 percent disabling.   

5.  Entitlement to an increased rating for residuals of 
second-degree burn scars of the central buttocks (formerly, 
right buttocks area) now rated 10 percent disabling.   

6.  Entitlement to an increased rating for residuals of scars 
from skin graft donor sites in the thighs, chest, abdomen, 
with keloid, now rated 10 percent disabling.   

7.  Entitlement to an increased (compensable) rating for 
residuals of second-degree burn scars of the left buttocks.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the Board at 
a hearing held at the RO in March 2005.  

At March 2005 hearing before the Board, and in a separate 
written motion, the veteran sought to reopen his original 
service connection claim relating to psychological, 
orthopedic, neurological, ocular, and audiological disorders, 
under the provisions of 38 C.F.R. § 3.400(q)(2) (2004), in 
light of additional service medical records submitted at the 
time of the hearing.  This matter is referred to the RO for 
its consideration in the first instance, as appropriate.  The 
Board also notes that there is some favorable evidence in 
this regard in a March 2005 independent plastic surgery 
evaluation submitted by the veteran.  The Board further notes 
that the RO awarded service connection for post-traumatic 
stress disorder (PTSD) in a January 2004 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.  


REMAND

In the opinion of the Board, additional development is needed 
prior to further review of these claims.

The veteran suffered massive burn injuries as a result of a 
gasoline stove explosion in service; he was hospitalized at a 
military burn facility in Texas for several months because of 
the severity and extent of his injuries.  

The veteran underwent a VA examination in July 2002.  
However, the examination report does not provide any 
measurements of the extent of the veteran's scars.  Such 
measurements are necessary for purposes of assessing the 
severity of the veteran's service-connected burns residual 
scars under the relevant diagnostic codes.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7800 (disfigurement of the 
head, face, or neck), 7801 (scars, other than the head, face, 
or neck, that are deep or that cause limited motion), 7802 
(scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion), 7803 
(scars, superficial, unstable), 7804 (scars, superficial, 
painful on examination), 7805 (scars, other; rated on 
limitation of motion of the affected part).

The Board also notes that the veteran has expressed 
reservations about the thoroughness of the July 2002 VA 
examination.  The veteran has in fact submitted an 
independent plastic surgery evaluation from a non-VA doctor; 
that evaluation notes the veteran's complaints of lack of 
feeling in the grafted areas; weakness and decreased motion 
of his left dominant arm (mainly in terms of turning 
(supinating) his arm and hand); and neck pain extending to 
the shoulder and left arm with "occasionally jerky, spastic 
movements that he is unable to control."  

The examining non-VA doctor also noted several areas that do 
not appear to have been addressed or adjudicated: (1) severe 
pain in the left upper extremity that is radicular resulting 
in a "serious functional problem"; (2) ectropion of the 
eyelids with potential implications involving the veteran's 
corneas (including possible keratitis, corneal ulceration, 
and loss of the eye itself).  

The March 2005 independent plastic surgery evaluation, as 
well as service medical records submitted directly by the 
veteran, appear to be very helpful in describing the origin 
and nature of the actual in-service injuries.  Regrettably, 
not even the March 2005 evaluation provides the requisite 
detail for purposes of evaluating the veteran's many burn 
scar residuals.  If anything, that examination raises the 
existence of additional disabilities or symptoms that are 
related to the service-connected burn scar residuals.

On remand, the RO must schedule the veteran for the conduct 
of a new examination to assess the current nature and 
severity of the disabilities now on appeal: (1) residuals of 
second- and third-degree burn scars of the face and neck (now 
rated 50 percent); (2) residuals of second- and third-degree 
burn scars of the left upper extremity, with contracture and 
loss of extension of the left elbow (now rated 40 percent); 
(3) residuals of second-degree burn scars of the right upper 
extremity (now rated 10 percent); (4) residuals of second-
degree burn scars of the back and posterior trunk (now rated 
10 percent); (5) residuals of second-degree burn scars of the 
central buttocks (formerly, right buttocks area) (now rated 
10 percent); (6) residuals of scars from skin graft donor 
sites in the thighs, chest, abdomen, with keloid (now rated 
10 percent); (7) residuals of second-degree burn scars of the 
left buttocks (now rated 0 percent).  

The examination on remand must address (1) the size (in 
centimeters or inches) of the affected areas; (2) the 
presence or absence of pain associated with the affected 
areas; (3) the presence or absence of any of the 
characteristics of disfigurement set forth in 38 C.F.R. 
§ 4.118, DC 7800 (i.e., length of the scar; width of the 
scar; surface contour of the scar (elevation or depression 
thereof on palpation); adherence to underlying tissue; hypo- 
or hyper-pigmentation and the size of such areas; abnormality 
of skin texture (irregular, atrophic, shiny, scaly, etc.) and 
the size of such areas; the absence of underlying soft tissue 
and the size of such areas; induration and inflexibility of 
the skin and the size of such areas); (4) the limitation of 
motion of the affected areas; (5) the presence or absence of 
any radicular symptoms, including any neurological 
involvement, particularly as they relate to the face and 
neck, the left upper extremity and left elbow, and the right 
upper extremity; and (6) the involvement of any related, but 
separate, eye disabilities.

The veteran has also requested color copies of 18 medical 
slides from a December 1983 VA examination.  The Board 
acknowledges the veteran's need for these color copies in 
connection with the preparation of his appeal.  On remand, 
the RO should provide the veteran with the requested color 
copies of all 18 slides from the December 1983 VA 
examination.

In addition, the record reasonably raises a claim for a total 
disability rating based on individual unemployability (TDIU 
rating).  See Cox v. Brown, 6 Vet. App. 459 (1994) (TDIU 
rating claim was remanded for adjudication where the record 
reasonably raised the issue); Myers v. Derwinski, 1 Vet. App. 
127, 129-30 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (VA must liberally read all documents or oral 
testimony submitted prior to Board decision to include all 
issues presented).  The veteran has described extensive 
disfigurement due to the burn scar residuals involved in this 
appeal, and his statements have generally reflected the 
position that he is severely impaired in any employment by 
these disabilities (and other service-connected 
disabilities).  The record shows that the veteran has many 
service-connected disabilities, including burn scar residuals 
and PTSD.  

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a 
result of service-connected disabilities:  
Provided That, if there is only one such 
disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or 
more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and 
sufficient additional disability to bring the 
combined rating to 70 percent or more. . . . 
Marginal employment shall not be considered 
substantially gainful employment.  For purposes of 
this section, marginal employment generally shall 
be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on 
a facts found basis (includes but is not limited 
to employment in a protected environment such as a 
family business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all 
claims to the nature of the employment and the 
reason for the termination.  

38 C.F.R. § 4.16(a) (2004).

On remand, the RO should also consider awarding the veteran a 
TDIU rating based on his service-connected disabilities.  The 
Board notes that the veteran is currently employed at a 
mobile home park, but he works for friends who have this 
family-owned business; the veteran also indicates that the 
mobile home park has made significant accommodations to 
enable him to work and to deal with his disabilities.  On 
remand, the RO should consider whether this particular 
employment is in fact marginal employment for purposes of 
38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following:  

1.  Provide the veteran with color copies 
of the 18 medical slides included with 
the December 1983 VA examination.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of the following service-connected 
disabilities: (1) residuals of second- 
and third-degree burn scars of the face 
and neck (now rated 50 percent); (2) 
residuals of second- and third-degree 
burn scars of the left upper extremity, 
with contracture and loss of extension of 
the left elbow (now rated 40 percent); 
(3) residuals of second-degree burn scars 
of the right upper extremity (now rated 
10 percent); (4) residuals of second-
degree burn scars of the back and 
posterior trunk (now rated 10 percent); 
(5) residuals of second-degree burn scars 
of the central buttocks (formerly, right 
buttocks area) (now rated 10 percent); 
(6) residuals of scars from skin graft 
donor sites in the thighs, chest, 
abdomen, with keloid (now rated 
10 percent); (7) residuals of second-
degree burn scars of the left buttocks 
(now rated 0 percent).  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  

The examiner should to identify all 
symptoms and aspects of the service-
connected disabilities, including 
neurological, orthopedic, or 
opthalmological, that are related to the 
above disabilities.  The examiner should 
provide measurements of all scars that 
will permit calculating the area of each 
scar in either square inches or square 
centimeters.  The examiner should 
identify any limitation of function of 
any part affected, including any loss of 
range of motion of any part affected by 
the service-connected burn scar 
residuals.  The examination on remand 
must address (1) the size (in centimeters 
or inches) of the affected areas; (2) the 
presence or absence of pain associated 
with the affected areas; (3) the presence 
or absence of any of the characteristics 
of disfigurement set forth in 38 C.F.R. 
§ 4.118, DC 7800 (i.e., length of the 
scar; width of the scar; surface contour 
of the scar (elevation or depression 
thereof on palpation); adherence to 
underlying tissue; hypo- or hyper-
pigmentation and the size of such areas; 
abnormality of skin texture (irregular, 
atrophic, shiny, scaly, etc.) and the 
size of such areas; the absence of 
underlying soft tissue and the size of 
such areas; induration and inflexibility 
of the skin and the size of such areas); 
(4) the limitation of motion of the 
affected areas; (5) the presence or 
absence of any radicular symptoms, 
including any neurological involvement, 
particularly as they relate to the face 
and neck, the left upper extremity and 
left elbow, and the right upper 
extremity; and (6) the involvement of any 
related, but separate, eye disabilities.  

3.  Thereafter, readjudicate the claims 
for increased ratings for the following 
disabilities:  (1) residuals of second- 
and third-degree burn scars of the face 
and neck (now rated 50 percent); (2) 
residuals of second- and third-degree 
burn scars of the left upper extremity, 
with contracture and loss of extension of 
the left elbow (now rated 40 percent); 
(3) residuals of second-degree burn scars 
of the right upper extremity (now rated 
10 percent); (4) residuals of second-
degree burn scars of the back and 
posterior trunk (now rated 10 percent); 
(5) residuals of second-degree burn scars 
of the central buttocks (formerly, right 
buttocks area) (now rated 10 percent); 
(6) residuals of scars from skin graft 
donor sites in the thighs, chest, 
abdomen, with keloid (now rated 
10 percent); (7) residuals of second-
degree burn scars of the left buttocks 
(now rated 0 percent).  Ensure that the 
bilateral factor under 38 C.F.R. § 4.26 
(2004) is properly applied.

Also, adjudicate the intertwined and 
reasonable raised issue of entitlement to 
a TDIU rating (total disability rating 
based on individual unemployability based 
on service-connected disabilities).  The 
RO should bear in mind that the veteran 
already meets the numerical requirements 
of 38 C.F.R. § 4.16(a) (2004).  The RO 
should consider whether the veteran's 
employment (in a mobile home for a 
family-owned business with whom he is 
friends and that has apparently provided 
numerous workplace accommodations) 
constitutes marginal employment under 
38 C.F.R. § 4.16(a). 

If the RO's decision on any issue remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case (and a statement of 
the case on the TDIU rating issue) and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for further review, as appropriate.  

The veteran need take no action until he is requested to do 
so by the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

